NUMBER 13-08-00317-CV

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


              IN RE SCOGGINS CONSTRUCTION COMPANY, INC.


                            On Petition for Writ of Mandamus


                                   MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Garza and Benavides
                   Per Curiam Memorandum Opinion1

        Relator, Scoggins Construction Company, Inc., filed a petition for writ of mandamus

in the above cause on May 20, 2008. Through this original proceeding, relator challenges

the trial court’s order of April 2, 2008, denying relator’s motion for leave to join third-party

defendants and to designate responsible third parties. The Court requested and received

a response from the real party in interest, Mercedes Independent School District.



        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinion but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
       Mandamus is an extraordinary remedy, which is available only when a trial court has

clearly abused its discretion and the relator lacks an adequate remedy by appeal. See In

re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004) (orig. proceeding)

(citing Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992)); see also In re Team Rocket,

L.P., 51 Tex. Sup. Ct. J. 945, 2008 Tex. LEXIS 501, *2 (Tex. May 23, 2008) (orig.

proceeding).

       The Court, having examined and fully considered the petition for writ of mandamus

and response thereto, is of the opinion that relator has not shown itself entitled to the relief

sought. See TEX . R. CIV. P. 37, 38; In re Unitec Elevator Servs. Co., 178 S.W.3d 53, 64-66

(Tex. App.–Houston [1st Dist.] 2005, orig. proceeding); In re Martin, 147 S.W.3d 453, 458-

59 (Tex. App.–Beaumont 2004, orig. proceeding); In re Arthur Andersen LLP, 121 S.W.3d
471, 485-86 (Tex. App.–Houston [14th Dist.] 2003, orig. proceeding). Accordingly, the

petition for writ of mandamus is DENIED. See TEX . R. APP. P. 52.8(a).


                                                           PER CURIAM


Memorandum Opinion delivered and
filed this 30th day of June, 2008.




                                               2